       Case 1:19-cv-07772-ALC-DCF Document 57 Filed 04/23/20 Page 1 of 6
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




                                                                    April 23, 2020
BY ECF AND EMAIL

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:     Priscilla Doe v. Darren K. Indyke and Richard D. Kahn as Joint Personal
        Representatives of The Estate of Jeffrey E. Epstein, et al., 1:19-cv-07772 (ALC)
        (DCF)

Dear Judge Freeman:

         We represent Defendants in the above-referenced action (“Defendants”). We write in
response to Plaintiff Priscilla Doe’s (“Plaintiff”) procedurally improper and substantively baseless
“Rule 34 Motion for Entry Upon Land” (ECF No. 55) (the “Motion”).1 The Court should readily deny
Plaintiff’s motion for two separate reasons.

       First, Plaintiff’s motion flagrantly violates Your Honor’s Individual Practices, the Local
Rules and the Federal Rules. Among other things, Plaintiff never even attempted to meet and
confer with Defendants before filing her motion. This is not the first time Plaintiff’s counsel has
done something like this.2

       Second, Plaintiff—who claims she did not meet Mr. Epstein until she was an adult (ECF
No. 1 at ¶ 51)—has not even remotely demonstrated a sufficient connection between her claims

1 Although Plaintiff submitted a full motion, as that was procedurally inappropriate, Defendants submit this
letter brief in accordance with Your Honor’s Individual Practices, which, as described below, Plaintiff
violated. Should the Court accept Plaintiff’s motion notwithstanding her numerous procedural violations,
Defendants respectfully request the opportunity to submit a formal response to the motion.

2In Katlyn Doe v. Darren K. Indyke and Richard D. Kahn as joint personal representatives of the Estate of
Jeffrey E. Epstein, et al., 1:19-cv-07771 (PKC) (DCF), Plaintiff, without first obtaining leave, filed a 52-page
brief in opposition to the defendants’ motion to dismiss, thereby grossly exceeding the 25-page limit set
forth in Judge Castel’s Individual Practices. Separately, in each of their five actions against Defendants,
counsel for Plaintiff has served discovery requests that violate Local Rule 26.3 in several respects. They
also served far more interrogatories than permitted under FRCP 33(a)(1). Moreover, just recently, counsel
for Plaintiff failed to serve subpoenas on Defendants in accordance with FRCP 45(a)(4) requiring notice on
other parties before the service of subpoenas commanding the production of documents. Plaintiff sent
Defendants copies of the subpoenas five days after purporting to serve them on the subpoenaed parties.
          Case 1:19-cv-07772-ALC-DCF Document 57 Filed 04/23/20 Page 2 of 6
Hon. Debra C. Freeman
April 23, 2020
Page 2



that she was “made to engage in commercial sex acts” with him (id. at ¶ 115) and the physical
aspects of the places where Plaintiff was allegedly abused. Therefore, the requested
inspections—which would require significant attorneys’ fees and pose various logistical issues
even absent a pandemic—are entirely unnecessary.

    I.    Facts: Plaintiff never met and conferred with Defendants before filing a formal
          motion seeking two unnecessary and in any event costly, burdensome inspections.

         Plaintiff’s motion is entirely inappropriate. On March 13, 2020, three days after she served
Defendants with discovery requests improperly seeking judgment discovery such as “[a] complete
copy of the every [sic] unredacted Last Will and Testament of Jeffrey E. Epstein created between
2000 and present” and “[a]ll Trust documents created by Jeffrey Epstein between 2000 and
present,”3 Plaintiff served Defendants with a demand to “photograph and video each of the eight
or so floors” of Mr. Epstein’s townhouse located at 9 East 71st Street, New York, New York, and,
further, to “take … video and photographs inside various structures and surrounding areas” at Mr.
Epstein’s real property located on an island in the U.S. Virgin Islands (ECF No. 55-2). Plaintiff
demanded the inspections occur on April 15—i.e., two days after Defendants’ responses to the
inspection requests were even due pursuant to Fed. R. Civ. P. R. 34(b)(2)(a) and during the
current COVID-19 pandemic and National Emergency and lockdowns in the jurisdictions where
the subject property is located. (Id.)

        On April 13, 2020, Defendants timely responded to Plaintiff’s demand for inspections,
stating the requests were overly broad, would be unduly burdensome to carry out, would require
significant expense, were not proportional to the needs of the case, and would fail to yield any
information that Plaintiff needs to prosecute her claims (ECF Doc. 55-1). Defendants, who are
understandably concerned Plaintiff is attempting to improperly seek judgement discovery by
taking a de facto video and picture inventory of the entire contents of Mr. Epstein’s residences,
further objected to any photography or videography that would reveal confidential information and
information outside the scope of discovery. (Id.) Defendants further advised Plaintiff that, in any
event, the requested inspections were nonviable in light of the current pandemic: “The coronavirus
pandemic is a National Emergency in the United States. States of Emergency have been declared
in both New York and the U.S. Virgin Islands, with ‘stay-at-home’ Executive Orders for non-
essential workers in both jurisdictions.” (Id.)

         Regrettably, on April 20, 2020, Plaintiff, without even attempting to first meet and confer
with Defendants, filed her Motion to compel these overbroad, unnecessary and, currently
unfeasible inspections, solely on the basis of having received Defendants’ April 13 response.
Plaintiff’s counsel never picked up the phone or even emailed Defendants’ counsel to discuss
Defendants’ positions.

    II.   Plaintiff’s Motion Violates Your Honor’s Individual Practices, the Local Rules of the
          Southern District of New York, and the Federal Rules of Civil Procedure.

       Plaintiff violated three sets of rules by filing her Motion. Your Honors’ Individual Practices
§ II(A) requires compliance with Local Rule 37.2 and Your Honor’s procedures for letter

3 A copy of Plaintiff’s “First Request for Production to Defendant, The Estate of Jeffrey E. Epstein” is
submitted herewith as Exhibit A.
        Case 1:19-cv-07772-ALC-DCF Document 57 Filed 04/23/20 Page 3 of 6
Hon. Debra C. Freeman
April 23, 2020
Page 3



submissions set forth in Individual Practice § I(C). Plaintiff failed to comply with both requirements.

       Local Rule 37.2 further provides: “No motion under Rules 26 through 37 inclusive of the
Federal Rules of Civil Procedure shall be heard unless counsel for the moving party has first
requested an informal conference with the Court by letter-motion for a pre-motion discovery
conference (subject to the instructions regarding ECF published on the Court’s website and the
Judge’s Individual Practices) and such request has either been denied or the discovery dispute
has not been resolved as a consequence of such a conference.” Here, Plaintiff neither requested
a conference nor submitted a letter motion.

        Plaintiff also failed to satisfy Your Honor’s unequivocal requirements that any application
seeking the Court’s resolution of a discovery dispute be accompanied by “a statement that the
moving party has conferred (or made substantial efforts to confer) in good faith with its adversary,
in an informal attempt to resolve, or at least narrow, the dispute” and that “at a minimum, the
moving party will have called its adversary and made efforts to engage in a meaningful dialogue,
in an attempt to resolve any discovery issues.” (Individual Practices § I(C).) Your Honor further
warns that the Court “will not consider any discovery dispute where the moving party has not
satisfied the good-faith conference requirement.” (Id.)

        Here, Plaintiff failed to attempt to confer in good faith with Defendants about this matter
before filing her Motion. She provides no certification that she did otherwise.

         Plaintiff has also ignored her obligations under Fed. R. Civ. P. 37(a)(1), which requires
parties moving for an order compelling discovery to include “a certification that the movant has in
good faith conferred or attempted to confer with the person or party failing to make the disclosure
or discovery in an effort to obtain it without court action.” Plaintiff’s Motion fails to include such a
certification for one obvious reason: she never attempted to confer with Defendants on this issue
before resorting to motion practice.

         Plaintiff’s rush to engage in motion practice is especially inappropriate given that, by her
own admission, no inspections could possibly take place until lockdown orders are lifted in the
jurisdictions where the subject property is located.

 III.   Plaintiff fails to provide a valid justification for the requested inspections.

         The Court should also deny Plaintiff’s Motion on the merits. “Most cases involving on-site
inspections concern a given object on the premises which is the subject matter of the action, as,
for example, a particular machine in a personal injury or patent infringement case.” Belcher v.
Bassett Furniture Indus., Inc., 588 F.2d 904, 908 (4th Cir. 1978). Accordingly, “[a]bsent a showing
of relevance, courts have repeatedly denied requests to inspect property pursuant to Fed. R. Civ.
P. 34.” Ehrlich v. Inc. Vill. of Sea Cliff, No. CV 04-4025 (LDW) (AKT), 2007 U.S. Dist. LEXIS
39824, at *18-20 (E.D.N.Y. May 31, 2007) (“Plaintiffs’ demonstration of ‘relevance’ as reflected in
their letter motion is not compelling. Any relevance of the desired inspection to the substance and
merits of the claims as stated in this case is marginal at best. From my review of the claims
themselves and the arguments of counsel, I find this request to be far afield from the crux of this
case.”) (citing Belcher, 588 F.2d at 908; Macort v. Goodwill Indus.-Manasota, Inc., 220 F.R.D.
377, 379 (M.D. Fla. 2003) (denying plaintiffs’ motion to conduct an unlimited Rule 34 inspection
in ADA case and limiting inspection to those specific barriers of access enumerated in the
       Case 1:19-cv-07772-ALC-DCF Document 57 Filed 04/23/20 Page 4 of 6
Hon. Debra C. Freeman
April 23, 2020
Page 4



complaint); Schwab v. Wyndham Int’l, Inc., 225 F.R.D. 538 (N.D. Tex. 2005) (denying a Rule 34
motion to compel entry upon premises because “plaintiff has not articulated, much less proved, a
need for inspecting and photographing the premises” and because “general and conclusory
assertions do not justify unrestricted access to Wyndham’s corporate headquarters”); and Teer v.
Law Eng’g & Envtl. Servs., 176 F.R.D. 206 (E.D.N.C. 1997) (denying Rule 34 motion to compel
entry, finding “whether to permit entry upon land involves a balancing of degree to which the
proposed inspection will aid in the search for truth against the burdens and dangers created by
the inspection.”)).

         Where, as here, a plaintiff alleging torts does not set forth allegations in her complaint (as
opposed to statements by her counsel) that the physical aspects or features of a defendant’s real
property contributed to her claims, an inspection of those properties is unnecessary. See, e.g.,
EEOC v. United States Bakery, Civil No. 03-64-HA, 2004 U.S. Dist. LEXIS 11350, *10-11, 2004
WL 1307915 (D. Or. Feb. 4, 2004) (“The only issue in this case is whether defendant subjected
plaintiffs to sexual harassment and/or retaliation. The inspection of the premises is not relevant
to plaintiffs’ sexual harassment claims and plaintiffs’ allegations do not assert that the physical
aspects or features of defendant’s facilities contributed to the alleged harassment. Thus, neither
the overall conditions under which the plaintiff intervenors worked nor the physical layout of
defendant’s premises is at issue in this case.”).

         Here, Plaintiff does not—and cannot—show how an inspection of Mr. Epstein’s properties
will yield information she needs to pursue her claims. In her Complaint, Plaintiff alleges that,
starting in 2006 when Plaintiff was 20 years old and until 2012, Mr. Epstein forced Plaintiff to
perform “commercial sex acts” and sometimes engage in “sexual activity” with others. (Compl. ¶¶
51, 74, 88, 115.) Plaintiff further alleges Mr. Epstein forced Plaintiff to move into an apartment Mr.
Epstein owned and attend massage school at his expense. (Id. ¶¶ 94, 110.)

         Nowhere in her Complaint does Plaintiff set forth any allegations demonstrating the need
to now inspect Mr. Epstein’s properties eight years after the alleged abuse ended. Nor does
Plaintiff allege she was abused throughout the entirety of the properties she now purports to need
to measure, videotape and photograph in their entirety. The relationship between Plaintiff’s claims
and the two properties she demands to inspect have an even weaker connection than the ones
deemed too marginal to justify inspections in the cases cited above.

       Though far from clear, Plaintiff appears to offer three unconvincing justifications for the
inspections. First, she argues she needs “to understand the location of her abuse as the
Defendants and their counsel” in order to be “on equal footing” with Defendants’ counsel. (ECF
No. 55 at 3.) However, Plaintiff’s claims have nothing to do with the details of the locations of the
alleged abuse.

        In fact, this very argument was rejected under similar circumstances in U.S. Bakery, 2004
U.S. Dist. LEXIS 11350, *10-11. In U.S. Bakery—a sexual harassment suit brought by the
EEOC—the EEOC argued that it needed to inspect defendant’s premises “to assist plaintiffs’
attorneys and expert in gaining a better understanding of plaintiff intervenors’ work conditions,
allow the expert to observe the specific areas of defendant’s premises where the alleged
harassment occurred, and that a videographer is necessary to create a visual record that will
assist the trier of fact.” Id. The District Court denied the request because it was not relevant to
       Case 1:19-cv-07772-ALC-DCF Document 57 Filed 04/23/20 Page 5 of 6
Hon. Debra C. Freeman
April 23, 2020
Page 5



plaintiff’s claims, holding:

        The only issue in this case is whether defendant subjected plaintiffs to sexual
        harassment and/or retaliation. The inspection of the premises is not relevant to
        plaintiffs’ sexual harassment claims and plaintiffs’ allegations do not assert that
        the physical aspects or features of defendant’s facilities contributed to the
        alleged harassment. Thus, neither the overall conditions under which the
        plaintiff intervenors worked nor the physical layout of defendant’s premises
        is at issue in this case. … The EEOC has plenary and unrestricted access to the
        plaintiff intervenors who are able to describe their working conditions to the EEOC,
        its attorneys and the expert. They can describe the physical proximity of the floor
        employees to one another and the level of employee interaction without burdening
        the defendant. Therefore, a physical inspection of the premises in this case is
        unwarranted.

Id. (internal citations omitted, emphasis added).

        Here, as in U.S. Bakery, there is no allegation in the Complaint that the physical features
of Mr. Epstein’s properties contributed to the alleged abuse. Thus, as in U.S. Bakery, the physical
layout of those properties is not at issue in this case.

         Further, any information Plaintiff’s counsel may need, it can get from Plaintiff, herself.
Plaintiff alleges years of “regular” visits to Mr. Epstein’s New York property and claims she “spent
considerable time with [him].” (Compl. ¶¶ 60, 88, 94). As for the property in the USVI, she alleges
she visited it “on more than twenty occasions.” (Id. ¶ 96.)

        Plaintiff’s second argument is that she needs to be able to oppose anticipated arguments
that “she was somehow ‘free’ to leave [Mr. Epstein’s] premises at any time.” (ECF No. 55 at 3.)
But Plaintiff makes no allegations that she was ever physically prevented from leaving Mr.
Epstein’s properties. In fact, Plaintiff repeatedly alleges that Mr. Epstein was able to continue his
abuse by promising her things of value and because she felt intimidated by his wealth and
power—not because of physical limitations or restrictions. For example, Plaintiff alleges:

               Mr. Epstein “informed Plaintiff that he had resources that he would use to advance
                Plaintiff’s dance career if she would do what he wanted her to do.” (Compl ¶ 59.)

               Mr. Epstein “always reminded Plaintiff that because of the money he was paying
                her for the commercial sex acts that he called ‘massage,’ she was able, for the first
                time, to pay for her mother’s rent and for her own groceries.” (Id. ¶ 61.)

               “Knowing that Jeffrey Epstein and his associates had confiscated her passport to
                prevent her from having the ability to leave the Island voluntarily, Plaintiff feared
                for her safety and felt forced into engaging in these sexual acts against her will.”
                (Id. ¶ 75.)

               “It was clear by this trip that Jeffrey Epstein was extremely powerful and could
                cause serious harm to Plaintiff if she disobeyed.” (Id. ¶ 76.)
       Case 1:19-cv-07772-ALC-DCF Document 57 Filed 04/23/20 Page 6 of 6
Hon. Debra C. Freeman
April 23, 2020
Page 6



              Mr. Epstein “constantly reminded Plaintiff that he was going to help cure Plaintiff’s
               medical condition as a way to force Plaintiff to engage in commercial sex acts.” (Id.
               ¶ 79.)

       By contrast, Plaintiff never alleges Mr. Epstein was able to abuse her because of the
physical traits of the locations where she met with him. She does not allege, for example, that she
was physically trapped or locked in any location. Nor does she allege it was difficult to physically
leave any room or building or that any person physically stopped her from leaving. Accordingly,
the specific physical locations where she was abused are irrelevant to her claims.

         Third, Plaintiff asserts she “believes that the layout of the various properties will
demonstrate ways in which she was manipulated by [Mr. Epstein]” (ECF No. 55 p. 4.) In addition
to being nonsensical on its face, this assertion does not justify Plaintiff’s request to measure,
videotape and photograph the properties on-site—floorplans of the locations at issue would show
their layouts.

       Even assuming Plaintiff needs information concerning the physical aspects of Mr.
Epstein’s properties—which, as established above, she does not—her failure to meet and confer
with Defendants has deprived them of the ability to determine whether there are alternatives which
would obviate the need for costly, burdensome inspections.4

                                               ***
         Because Plaintiff’s motion disregards Your Honor’s Individual Practices, the Southern
District of New York’s Local Rules and the Federal Rules of Civil Procedure, and because it is
baseless, the Court should deny it with prejudice. In the alternative, Plaintiff should be ordered
to meet and confer with Defendants to determine whether there are less costly and burdensome
ways for her to obtain information that she can sufficiently demonstrate is necessary for her to
pursue her claims (e.g., floorplans).

                                                              Respectfully submitted,


                                                              /s/ Bennet J. Moskowitz
                                                              Bennet J. Moskowitz




4 Plaintiff’s assertions concerning the lack of burden of Defendants in accommodating the requested
inspections are mistaken. The logistical issues posed by the inspections would require time-consuming,
costly resources to address.
